         Case 1:18-cv-00637-RP Document 137 Filed 01/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



DEFENSE DISTRIBUTED and SECOND                     )
AMENDMENT FOUNDATION, INC.,                        )
                                                   )
               Plaintiffs,                         )
                                                   )        Case No. 1:18-CV-637
                       vs.                         )
                                                   )
GURBIR S. GREWAL, in his official capacity         )
as New Jersey Attorney General, et al.             )
                                                   )
               Defendants.                         )



DEFENDANT GURBIR S. GREWAL’S UNOPPOSED MOTION FOR EXTENSION OF
                      TIME TO FILE A REPLY

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Gurbir S. Grewal, the

Attorney General of New Jersey (“NJAG”) files this Unopposed Motion for Extension of Time to

File a Reply in Support of NJAG’s Motion to Sever and Transfer Case. Given the complexity of

the issues raised by NJAG’s Motion to Sever and Transfer Case (Dkt. 121)—and the arguments

raised in the responses filed by Defense Distributed and Second Amendment Foundation, Inc.

(collectively “Plaintiffs”), and the United States Department of State, Michael Pompeo, the

Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema (collectively “United

States Defendants”)— the NJAG respectfully requests a 14 day extension to file a reply in support

of NJAG’s Motion to Sever and Transfer Case, until February 2, 2021.

       Counsel for NJAG has met and conferred in good faith with Plaintiffs and United States

Defendants and Plaintiffs and the United States Defendants do not oppose the relief requested.
          Case 1:18-cv-00637-RP Document 137 Filed 01/19/21 Page 2 of 2




       WHEREFORE, PREMISES CONSIDERED, the NJAG respectfully request that the Court

grant its Motion for Extension of Time to File a Reply in Support of NJAG’s Motion to Sever and

Transfer Case.


 DATED: January 19, 2021                           Respectfully submitted,

                                                   Pillsbury Winthrop Shaw Pittman LLP

                                                   BY: Casey Low
                                                       Ronald Casey Low
                                                       Texas State Bar No. 24041363

                                                        401 Congress Avenue, Suite 1700
                                                        Austin, TX 78701-3797
                                                        Phone: 512.580.9600
                                                        Fax: 512.580.9601
                                                        casey.low@pillsburylaw.com
                                                        Kenneth W. Taber (admitted pro hac vice)
                                                        Pillsbury Winthrop Shaw Pittman, LLP
                                                        1540 Broadway,
                                                        New York, NY 10036
                                                        212-858-1813
                                                        Fax: 212-858-1500
                                                        Kenneth.taber@pillsburylaw.com

                                                        Attorneys for Defendant Gurbir S. Grewal


                            CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for the NJAG was able to confer with Plaintiffs’ counsel and

counsel for the United States Defendants by email to discuss the NJAG’S motion for an extension

of time (ECF No. 122) and that Plaintiffs and United States Defendants are unopposed to this

motion.



                                              /s/ Casey Low
                                            Casey Low




                                               2
